Case 20-31613-KLP         Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23              Desc Main
                                   Document      Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                           )
                                                 )
MARLENA JENKINS                                  )    Case No. 20-31613-KLP
                                                 )    Chapter 13
                       Debtor                    )


       MEMORANDUM IN SUPPORT OF MOTION TO IMPOSE AUTOMATIC STAY

         COMES NOW MARLENA JENKINS (the “Debtor”), by counsel, pursuant to 11 U.S.C.

§ 362(c)(4)(B) and files the following Memorandum in Support of Motion to Impose Automatic

Stay and, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On March 20, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in two (2)

pending Chapter 13 bankruptcy case which were filed on June 14, 2019 and dismissed on or about

February 27, 2020 (Case No. 19-33166) and on June 5, 2017 and dismissed on or about May 24,

2019 (Case No. 17-32876) (the “previous cases”).
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-31613-KLP         Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23               Desc Main
                                   Document      Page 2 of 13



       6.      The most recent case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case the Debtor’s company changed payroll companies and

the wage order did not carry over to the new payroll company. By the time the Debtor discovered

the error, she was too far behind in payments to cure the delinquency. The Debtor has been

working with the same company for 13 years and will be vigilant in this case in assuring that the

Plan payments are being properly deducted from her wages.

                                     Facts of the Instant Case

       7.      In the instant case, Debtor has proposed a Chapter 13 Plan (the “Plan”) that commits

to pay the Trustee all projected disposable income, $1,900.00 per month for 60 months.

       8.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Mr. Cooper for mortgage arrearages, Nissan Motor Acceptance Corporation for a car

loan, local taxes, and to unsecured creditors a dividend of fifty-two percent (52%).

                                             Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior cases, the automatic stay in the instant case is not imposed “with respect to any action

taken with respect to a debt or property securing such debt or with respect to any lease . . . ” unless

the Court imposes the automatic stay. 11 U.S.C. § 362(c)(4)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(4)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an imposition of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(4)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a



                                                  2
Case 20-31613-KLP         Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23                  Desc Main
                                   Document      Page 3 of 13



preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to impose the automatic stay pursuant to § 362(c)(4),

In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good faith” was
                                                                                         th
defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4 Cir. 1982),
                                                                th
further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left unchanged by

Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       14.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be imposed pursuant to § 362(c)(4), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

                                                  3
Case 20-31613-KLP           Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23              Desc Main
                                     Document      Page 4 of 13



a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                               Argument

          15.     In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.     In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and the Debtor’s

property, and as to the property of the estate for the duration of the instant case. In support thereof,

Debtor submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by

this reference.

          17.     Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.      Percentage of proposed repayment - The Plan proposes to pay a dividend of 52%

to non-priority unsecured creditors. Such creditors would receive a dividend of 50% if Debtor were

to file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

          b.      Debtor’s financial situation – Debtor has income from working as a care giver for

Consumer Direct Care Network where she has worked for 13 years. Application of this factor

favors a finding of good faith.

          c.      Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.




                                                    4
Case 20-31613-KLP          Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23              Desc Main
                                    Document      Page 5 of 13



         d.    Debtor’s employment history and prospects – Debtor has income from working as

a care giver for Consumer Direct Care Network where she has worked for 13 years. Application

of this factor favors a finding of good faith.

         e.    Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $4,835.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.




                                                  5
Case 20-31613-KLP         Doc 12     Filed 04/03/20 Entered 04/03/20 14:18:23               Desc Main
                                    Document      Page 6 of 13



        18.     Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

        a.      The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

        b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

        c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

        d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

        e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.



                                                   6
Case 20-31613-KLP        Doc 12     Filed 04/03/20 Entered 04/03/20 14:18:23             Desc Main
                                   Document      Page 7 of 13



Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, MARLENA JENKINS respectfully requests

this Honorable Court to enter an Order imposing the automatic stay as to all creditors, as to Debtor

and Debtor’s property, and as to the property of the estate for the duration of the instant case, and

for such other and further relief as to the Court shall be deemed appropriate.



                                              Respectfully submitted,

                                              MARLENA JENKINS

                                              By Counsel:

                                              /s/ James E. Kane
                                              James E. Kane (VSB# 30081)
                                              KANE & PAPA, P.C.
                                              P. O. Box 508
                                              Richmond, Virginia 23218-0508
                                              Telephone (804) 225-9500
                                              Counsel for Debtor


                                 CERTIFICATE OF SERVICE

        I certify that on April 3, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                              /s/ James E. Kane
                                              Counsel for Debtor




                                                 7
Case 20-31613-KLP          Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23         Desc Main
                                    Document      Page 8 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
MARLENA JENKINS                               )       Case No. 20-31613-KLP
                                              )       Chapter 13
                          Debtor              )
                                                  
                              AFFIDAVIT OF MARLENA JENKINS

         BEFORE ME, the undersigned authority, personally appeared MARLENA JENKINS,

known to me, and upon oath, stated as follows:

         1.    My name is MARLENA JENKINS I am above the age of 18 years, and competent

to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 10600 Rhoads Drive, Fredericksburg, Virginia 22407.

         4.    I have income from working as a care giver for Consumer Direct Network.

         5.    Within the year prior to filing the instant case, I was a debtor in two (2) pending

Chapter 13 bankruptcy case which were filed on June 14, 2019 and dismissed on or about February

27, 2020 (Case No. 19-33166) and on June 5, 2017 and dismissed on or about May 24, 2019 (Case

No. 17-32876) (the “previous cases”).

         6.    The previous case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case my company changed payroll companies and my wage

order did not carry over to the new payroll company. By the time I discovered the error, I was too

far behind in payments to cure the delinquency. I have been working with the same company for

13 years and will be vigilant in this case in assuring that the Plan payments are being properly

deducted from my wages.



                                                  8
Case 20-31613-KLP         Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23            Desc Main
                                   Document      Page 9 of 13



       7.        I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       8.        I have proposed the following treatment of my creditors in my Chapter 13 Plan:

$1,900.00 per month for 60 months. Among other provisions, the Plan proposes the following:

Payment through the Trustee to Mr. Cooper for mortgage arrearages, Nissan Motor Acceptance

Corporation for a car payment, local taxes, and to unsecured creditors a dividend of fifty-two

percent (52%).

       9.        After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       10.       My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       11.       I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

       12.       I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       13.       My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                  9
Case 20-31613-KLP      Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23        Desc Main
                                Document     Page 10 of 13



       WITNESS the following signature and seal on March 20, 2020.



                                         /s/ MARLENA JENKINS          (seal)
                                         MARLENA JENKINS



                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on November 19, 2019, by MARLENA
JENKINS

                                                              /s/ Elizabeth June Frazier
                                                                   Notary Public


My Commission Expires:             August 31, 2021
Notary Registration Number:          7261289




                                            10
    Case 20-31613-KLP   Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23   Desc Main
                                 Document     Page 11 of 13


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Capital One
                         15000 Capital One Dr
                         Richmond, VA 23238


                         Capitol Sheds
                         8813 Jefferson Davis Hwy,
                         Fredericksburg, VA 22407


                         Cashnet USA- Bankruptcy
                         175 W. Jackson Blvd.
                         Suite 1000
                         Chicago, IL 60604


                         Credit One Bank
                         P.O. Box 98873
                         Las Vegas, NV 89193


                         Dsnb Macys
                         Po Box 8218
                         Mason, OH 45040


                         First Premier Bank
                         Attn: Bankruptcy
                         Po Box 5524
                         Sioux Falls, SD 57117


                         JD Receivables
                         Attn: Bankruptcy
                         PO Box 382656
                         Germantown, TN 38183


                         Kay Jewelers
                         P.O. Box 740425
                         Cincinnati, OH 45274


                         Lendmark Financial Services
                         1735 North Brown Road
                         Suite 300
                         Lawrenceville, GA 30043


                         Lvnv Funding Llc
                         Po Box 10497
                         Greenville, SC 29603
Case 20-31613-KLP   Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23   Desc Main
                             Document     Page 12 of 13



                     Marinr Finc
                     8211 Town Center Dr
                     Nottingham, MD 21236


                     McCabe, Weisenberg & Conway
                     312 Marshall Avenue
                     Laurel, MD 20707


                     Medstar Washington Hospital
                     PO Box 418203
                     Boston, MA 02241


                     Midland Credit Management
                     PO Box 13105
                     Roanoke, VA 24031


                     Midland Credit Management
                     ATTN BANKRUPTCY
                     PO Box 2036
                     Warren, MI 48090


                     Mr. Cooper
                     ATTN BANKRUPTCY DPMT
                     PO Box 619094
                     Dallas, TX 75261


                     Nissan Motor Acceptance
                     PO Box 49360
                     San Jose, CA 95161


                     Nordstrom Fsb
                     13531 E Caley Ave
                     Englewood, CO 80111


                     Quantum3 Group, LLC
                     PO Box 788
                     Kirkland, WA 98083


                     Reviver Financial LLC
                     PO Box 3023
                     Hutchinson, KS 67504
Case 20-31613-KLP   Doc 12    Filed 04/03/20 Entered 04/03/20 14:18:23   Desc Main
                             Document     Page 13 of 13



                     Sentara Northern Virginia Med.
                     c/o NCC
                     PO Box 9156
                     Alexandria, VA 22304


                     Spotsylvania County Treasurer
                     9104 Courthouse Rd
                     Spotsylvania, VA 22553


                     Spotsylvania Regional Medical
                     P.O. Box 740760
                     Cincinnati, OH 45274


                     Synch/Care Credit
                     950 Forrer Blvd.
                     Kettering, OH 45420


                     Transworld Sys Inc/51
                     Po Box 15618
                     Wilmington, DE 15618


                     Verizon
                     500 Technology Dr
                     Weldon Spring, MO 63304


                     Virginia Department of Taxatio
                     PO Box 2369
                     Richmond, VA 23218


                     Wakefield & Associates
                     Attn: bankruptcy
                     7005 Middlebrook Pike
                     Knoxville, TN 37909


                     Walmart
                     c/o Synchrony Bank
                     PO Box 965064
                     Orlando, FL 32896-5064
